Citation Nr: 0830461	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  06-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than April 3, 2001, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  The veteran's successful claim of entitlement to TDIU was 
received on October 13, 1994.

2.  The earliest date at which it became factually 
ascertainable that the veteran was unemployable due to 
service-connected disabilities is December 8, 2000.


CONCLUSION OF LAW

The criteria for an effective date of December 8, 2000, but 
not earlier, for a TDIU are met.  38 U.S.C.A. §§ 5110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.400(o)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than April 
3, 2001, for the grant of a TDIU.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letter mailed in March 2006, after its initial 
adjudication of the claim.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in April 2006.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations, and that the veteran's service 
treatment records, Social Security Administration (SSA) 
disability records, and pertinent VA medical records have 
been obtained.  The veteran responded to the March 2006 
notice letter that he had no additional evidence to submit.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.  

Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2007).

The Court held in Servello v. Derwinski, 3 Vet. App. 196 
(1992), that the Board must look at all communications that 
can be interpreted as a claim for an increased rating, as 
well as all the evidence of record, and determine the 
earliest date as of which, within the year prior to the 
claim, the increase in disability was ascertainable.

For TDIU claims, the effective date is generally, the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is 
filed within one year of the date that the evidence shows 
that an increase in disability has occurred, the earliest 
date as of which an increase is factually ascertainable (not 
necessarily the date of receipt of the evidence) is 
appropriate.  38 C.F.R. § 3.400(o)(2).  See also Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  Evidence contained 
in the claims file showing that an increase was ascertainable 
up to one year before the claim was filed will be 
dispositive.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

Analysis

A claim for a TDIU rating, where service connection has 
previously been established for the underlying condition or 
conditions, shares the essential characteristics of a claim 
for an increased service-connected rating.  Suttman v. Brown, 
5 Vet. App. 127 (1993).  Accordingly, the effective date 
provisions applicable to increased ratings, set out above, 
are generally applicable with respect to the TDIU claim.

To assign the appropriate effective date for a TDIU award, 
the Board must first determine the appropriate date of claim.  
The Board must then determine when it became factually 
ascertainable that an increase in disability occurred, so as 
to support a TDIU.  

The March 2002 rating decision was not the first decision to 
address entitlement to a TDIU.  The claim had previously 
denied on several occasions.  Notably, the claim was denied 
in a February 1993 rating decision.  This is the effective 
date specifically requested by the veteran in his notice of 
disagreement.  Indeed, the veteran initiated an appeal of the 
February 1993 decision by filing a notice of disagreement.  
However, after a statement of the case was sent to the 
veteran in July 1993, he did not perfect his appeal by 
submitting a VA Form 9 or equivalent document within the time 
allowed.  

A hearing request received in October 1994, which referred to 
the TDIU claim, came more than a year after the February 1993 
decision, and more than 60 days after the statement of the 
case.  Thus, the February 1993 decision became final, and an 
effective date cannot be assigned on the basis of that claim, 
short of an allegation of clear and unmistakable error (CUE).  
Any claim of CUE must be pled with specificity.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Such a claim has 
not been raised by the veteran.  

While the October 1994 hearing request is not timely as a 
substantive appeal, it does constitute a valid informal claim 
of entitlement to a TDIU.  That claim was not addressed by 
the RO until the June 2001 rating decision.  October 13, 
1994, is therefore deemed to be the appropriate date of 
claim.  The Board must now determine the date entitlement to 
a TDIU arose.  

Service connection is in effect for status post gastrectomy 
with perforated duodenal ulcer.  The disability has been 
assigned a 60 percent rating since October 1985.   A separate 
noncompensable rating for a scar from the gastrectomy has 
been in effect since December 2000.

The veteran was employed until sustaining a back injury in 
August 1996.  The fact of his actual employment prior to that 
date is strong and persuasive evidence in favor of his 
employability.  Moreover, it does not appear that his 
service-connected disabilities played any substantial role in 
the termination of his employment.  On VA examination in 
March 1999, the veteran's weight and gastrointestinal 
symptoms were found to have held stable over the prior two to 
four years.  This indicates that his condition was roughly 
similar to when he was last employed.  While the examiner 
commented that he was clinically "slightly worse," the 
Board finds it significant that the examiner stated that, 
"the problem that keeps him out of employment is his severe 
spondylosis of the lumbosacral spine."  The Board finds this 
to be persuasive evidence that the veteran's service-
connected gastrointestinal disorder and post-gastrectomy scar 
did not render him unemployable at the time of the March 1999 
examination.  

The Board notes in passing that service connection for the 
lumbar spine disorder was denied by the RO in September 1998.  
The Board has no jurisdiction over that issue.  

The Board also notes that the SSA disability determination 
found that the veteran was disabled for SSA purposes since 
August 13, 1996.  However, the SSA award is based on numerous 
disabilities that are not service-connected.  SSA awards are 
not limited to service-connected disabilities, as are TDIU 
awards.  The fact that the veteran may be 100 percent 
disabled for SSA purposes from a particular date does not 
indicate or imply entitlement to a TDIU.  While the 
determination of the SSA is certainly probative evidence, SSA 
regulations and administrative decisions, including its 
factual conclusions regarding the date on which the veteran 
became unable to work, are not binding on VA or the Board.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The RO interpreted the December 2001 VA examination findings 
as indicating a worsening of the veteran's service-connected 
gastrointestinal condition, such that unemployability was 
shown.  While there is in fact no specific finding on the 
part of the December 2001 examiner that the veteran was 
unemployable, the Board will accept the RO's determination 
that unemployability was demonstrated in that report, as it 
is obviously in the veteran's favor.  

Indeed, the December 2001 report does indicate a recent 
change in the veteran's gastrointestinal disorder.  
Significant in the RO's finding, the December 2001 report 
showed anorexia with "significant weight loss."  While the 
veteran's weight was not reported on that examination, it was 
noted that he had lost 10 pounds recently.  The Board notes 
that on the December 8, 2000, VA examination report, the 
veteran was noted to weigh 110 pounds.  In 1992, he weighed 
122 pounds, in August 1998, he weighed 126 pounds, and in 
March 1999, he weighed 125 pounds.  Thus, the 10-pound weight 
loss deemed to be "significant" by the December 2001 
examiner clearly occurred prior to the December 2000 
examination, but after the March 1999 examination.  However, 
the December 2000 examination report represents the earliest 
point at which a worsening in the veteran's condition is 
factually ascertainable.  

In sum, for TDIU claims, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  Here, the later of those two dates is December 8, 
2000.  As such, the appropriate effective date for the award 
of a TDIU is December 8, 2000.  


ORDER

Entitlement to an effective date of December 8, 2000, for the 
assignment of a TDIU is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


